Case 1:20-cv-08668-VM-OTW Document 132-2 Filed 08/13/21 Page 1 of 4




                                   Exhibit B
        August 2, 2021 Letter on Behalf of the Attorney General’s Office
         Case
          Case1:20-cv-08668-VM-OTW
               1:20-cv-08668-VM-OTW Document
                                     Document132-2
                                              127 Filed
                                                   Filed08/02/21
                                                         08/13/21 Page
                                                                   Page12ofof34




                                             STATE OF NEW YORK
                                       OFFICE OF THE ATTORNEY GENERAL
 LETITIA JAMES                                                                                     EXECUTIVE DIVISION
ATTORNEY GENERAL                                                                                       212.416.6046

                                                    August 2, 2021
   By Electronic Submission
   Russell Morris
   11 Broadway
   Suite 615
   New York, NY 10004
            Re:      National Coalition on Black Civic Participation v. Jacob Wohl,
                     SDNY Case No. 20-cv-8668 (VM)(OTW)
   Dear Mr. Morris:

          We respond to your July 26, 2021 letter, D.E. 126, to decline your request that the People
   of the State of New York dismiss our complaint against your clients Robert Mahanian and his
   robocalling firm Message Communications, Inc.

            Ignoring the State’s allegations, you cast your clients as passive bystanders to their
   codefendants’ campaign of voter intimidation—simple messengers unaware of the explosive
   contents of their message. But we alleged that Mahanian actively conspired with Jack Burkman
   and Jacob Wohl to target voters with a robocall designed to stop them from voting by mail. Compl.
   at ¶¶ 29–50, 60–62, 65 (D.E. 102). Mahanian and Burkman held multiple phone calls over the
   course of several days discussing the content of the robocall. ¶¶ 30, 32. They also discussed the
   neighborhoods that should be targeted by the robocall, and Mahanian used Message
   Communications’ database to select phone numbers corresponding to the “specific communities,”
   i.e., Black voters, targeted by the campaign. ¶¶ 44, 60–61. Days before Message Communications
   placed the robocalls, Burkman told Mahanian to “attack” those communities as soon as he received
   payment. ¶ 35. And immediately after the robocalls went out, Burkman congratulated Mahanian
   on a “great job.” ¶ 47. These facts demonstrate that Mahanian and Message Communications were
   fully involved coconspirators, not Burkman and Wohl’s innocent messengers. 1




   1
     Your letter further surmises that “[h]ad Burkman and Wohl sent their messages by next day delivery,” the State
   would not have sued UPS or FedEx. (D.E. 126 at 3). This analogy is inapposite for various reasons; for example, as
   noted, the State’s complaint alleges that your clients were active participants in a conspiracy to violate the civil
   rights of New Yorkers and worked with their co-defendants to affirmatively target specific voters. In fact, our office
   routinely pursues enforcement actions against companies—including both UPS and FedEx—for violating New York
   law by sending harmful products into the State or otherwise interfering with the public rights of its residents. See
   New York v. UPS, 253 F. Supp. 3d 583, 594 (S.D.N.Y. 2017); see also New York Attorney General’s Office,
   Attorney General James, NYC Corp. Counsel Announce $35 Million Settlement With FedEx Over Shipping Illegal
   Cigarettes, Jan. 14, 2019, available at: https://ag.ny.gov/press-release/2019/attorney-general-james-nyc-corp-
   counsel-announce-35-million-settlement-fedex-over.

                   28 LIBERTY, 18TH FLOOR, NEW YORK, NY 10005 ● PHONE (212) 416-6046 ● WWW.AG.NY.GOV
     Case
      Case1:20-cv-08668-VM-OTW
           1:20-cv-08668-VM-OTW Document
                                 Document132-2
                                          127 Filed
                                               Filed08/02/21
                                                     08/13/21 Page
                                                               Page23ofof34

Honorable Victor Marrero
Page 2 of 3
August 2, 2021

         The facts alleged in the complaint cannot be wished away at this stage, but that is precisely
what both of your arguments require. The State does not allege, as you suggest, that Mahanian’s
liability stems from his violation of 47 U.S.C. § 227(d). Indeed, we have not asserted a claim under
that statute. Whether he complied with that statute is immaterial to our claims that he conspired
with Burkman and Wohl to deprive New Yorkers of their civil rights in violation of the Voting
Rights Act, the Ku Klux Klan Act, and New York’s Civil Rights Law. Compl. at ¶¶ 89–106, 112–
18 (D.E. 102). Our claim is not that Mahanian failed to “pre-screen” his codefendants’ messages,
as required by § 227(d), but instead that he knew the contents of the message and assisted his
codefendants in disseminating it to targeted communities.

        The same factual error explains why your clients will not prevail on the argument that they
are entitled to immunity under 47 U.S.C. § 230(c)(1). Section 230(c)(1) provides tort immunity to
platforms that passively publish others’ content over the internet when those platforms have not
been involved in the creation of that content. See FTC v. LeadClick Media, Ltd. Liab. Co., 838
F.3d 158, 173 (2d Cir. 2016). Its intent is to protect freedom of speech on the internet. Zeran v.
America Online, Inc., 129 F.3d 327, 330 (4th Cir, 1997). While immunity under Section 230 is
broad, it does not apply to internet platforms that assist in the creation of offending content. See
Leadclick, 838 F.3d at 174. And it does not extend to circumstances where the illegal activity is
unrelated to the passive publication of content over the internet. See Fair Hous. Council v.
Roomates.com, LLC, 521 F.3d 1157, 1168 (9th Cir. 2008); see also Nunes v. Twitter, Inc., 194 F.
Supp. 3d 959, 967 (N.D. Cal. 2016).

        You have not cited a single case establishing that robocalling is even protected by Section
230, and the only court to have directly considered the question ruled that it is not. See Cunningham
v. Montes, 378 F. Supp. 3d 741, 750 (W.D. Wisc. 2019) (denying Section 230 immunity to a
robocaller sued under the TCPA). The cases you do cite make clear that immunity applies “only
with regard to third-party information provided for use on the Internet” (or similar computer
network). Batzel v. Smith, 333 F.3d 1018, 1033 (9th Cir. 2003) (italics in original) (superseded by
statute on other grounds). The State does not allege that your clients published the robocall on their
website—the misconduct we allege consists of making phone calls to a curated set of specific
landline phone numbers.

        But even if Section 230 did somehow apply to robocalls, it would not protect your clients
here. Section 230’s broad grant of immunity stops when a defendant “assisted in the development
of what made the content unlawful.” Leadclick, 838 F.3d at 174 (quoting from FTC v. Accusearch
Inc., 570 F.3d 1187, 1197 (10th Cir. 2009)). We alleged that your clients actively furthered
Burkman and Wohl’s scheme by selecting voters’ phone numbers for the offending and
intimidating content. The offending robocalls were unlawful because they targeted voters, and
your client’s misconduct is what gave the robocalling campaign its teeth. Such discrimination goes
far beyond passively publishing content on a website and is not protected by Section 230. See
Roomates.com, 521 F.3d at 1167-68 (holding that Section 230 immunity did not apply where the
defendant was an information content provider due in part to its role in directing emails to users
based on discriminatory criteria).

          For the foregoing reasons, we believe that any motion to dismiss our claims should be
denied.
    Case
     Case1:20-cv-08668-VM-OTW
          1:20-cv-08668-VM-OTW Document
                                Document132-2
                                         127 Filed
                                              Filed08/02/21
                                                    08/13/21 Page
                                                              Page34ofof34

Honorable Victor Marrero
Page 3 of 3
August 2, 2021


                                                  Sincerely,

                                                  /s/ Rick Sawyer
                                                  Rick Sawyer
                                                  Special Counsel
                                                  Richard.Sawyer@ag.ny.gov

Encl.
cc: Honorable Victor Marrero (via ECF)
    David Felsenthal, Los Angeles, CA (via ECF)
